Citation Nr: 1455068	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  13-09 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for left knee disability, diagnosed as Ehlers-Danlos syndrome.

2.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for right ankle disability, diagnosed as Ehlers-Danlos syndrome.

3.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for left ankle disability, diagnosed as Ehlers-Danlos syndrome.

4.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for bilateral hip disability, diagnosed as Ehlers-Danlos syndrome.

5.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for back disability, diagnosed as Ehlers-Danlos syndrome.

6.  Entitlement to service connection for bilateral shoulder disability, diagnosed as Ehlers-Danlos syndrome.

7.  Entitlement to service connection for bilateral wrist disability, diagnosed as Ehlers-Danlos syndrome.

8.  Entitlement to service connection for bilateral elbow disability, diagnosed as Ehlers-Danlos syndrome.

9.  Entitlement to service connection for right knee disability, diagnosed as Ehlers-Danlos syndrome.

10.  Entitlement to a rating in excess of 10 percent for right knee strain.


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to March 2003.  This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The issue of entitlement to a rating in excess of 10 percent for right knee strain is addressed in the remand portion of the decision below.


FINDINGS OF FACT

1.  The Veteran's original claims of entitlement to service connection for left knee disability, right ankle disability, left ankle disability, bilateral hip disability, and back disability were denied in a February 2007 rating decision.  The Veteran did not submit a timely notice of disagreement and did not submit new and material evidence during the appeal period.
 
2.  Since the February 2007 rating decision, evidence has been received that was not previously considered by VA and relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for left knee disability, right ankle disability, left ankle disability, bilateral hip disability, and back disability.

3.  Ehlers-Danlos syndrome is a congenital disease.

4.  The evidence of record is at least in equipoise as to whether the Veteran's pre-existing left knee disability, right ankle disability, left ankle disability, bilateral hip disability, back disability, bilateral shoulder disability, bilateral elbow disability, bilateral wrist disability, and right knee disability, all diagnosed as Ehlers-Danlos syndrome, were aggravated beyond their natural course during the Veteran's active duty.

CONCLUSIONS OF LAW

1.  The February 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  Evidence submitted to reopen the claims of entitlement to service connection for left knee disability, right ankle disability, left ankle disability, bilateral hip disability, and back disability, is new and material, and therefore, the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for left knee disability, diagnosed as Ehlers-Danlos syndrome, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  The criteria for service connection for right ankle disability, diagnosed as Ehlers-Danlos syndrome, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

5.  The criteria for service connection for left ankle disability, diagnosed as Ehlers-Danlos syndrome, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

6.  The criteria for service connection for bilateral hip disability, diagnosed as Ehlers-Danlos syndrome, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

7.  The criteria for service connection for back disability, diagnosed as Ehlers-Danlos syndrome, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

8.  The criteria for service connection for bilateral shoulder disability, diagnosed as Ehlers-Danlos syndrome, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

9.  The criteria for service connection for bilateral elbow disability, diagnosed as Ehlers-Danlos syndrome, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

10.  The criteria for service connection for bilateral wrist disability, diagnosed as Ehlers-Danlos syndrome, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

11.  The criteria for service connection for right knee disability, other than right knee strain, diagnosed as Ehlers-Danlos syndrome, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening the Claims of Entitlement to Service Connection for Left Knee Disability, Right Ankle Disability, Left Ankle Disability, Bilateral Hip Disability, and Back Disability

In June 2006, the Veteran submitted claims of entitlement to service connection for left knee disability, right ankle disability, left ankle disability, bilateral hip disability, and back disability, which were denied in a February 2007 rating decision.  The February 2007 denials were predicated on the RO's finding that the Veteran's service treatment records did not demonstrate complaints of or treatment for these disabilities.  Further, the RO found that the evidence of record did not demonstrate that these disabilities were secondary to the Veteran's service-connected podiatry disabilities.  As such, the RO determined that the Veteran's disabilities were not incurred in or due to his active duty and were not caused or aggravated by a service-connected disability.  Although the Veteran received notice of this decision and notice of his appellate rights in February 2007, he did not perfect an appeal.  Furthermore, he did not submit new and material evidence during the relevant appellate period following the February 2007 rating decision.  See 38 C.F.R. § 3.156(b).  Consequently, the February 2007 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); 38 U.S.C.A. § 7015(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

Although a decision is final, a claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  If the claim is reopened, it will be reviewed on a de novo basis. 38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

As discussed above, the February 2007 rating decision that denied service connection for left knee disability, right ankle disability, left ankle disability, bilateral hip disability, and back disability, was based on the RO's finding that the evidence did not demonstrate that these disabilities were incurred in or due to his active duty and were not caused or aggravated by a service-connected disability.   At the time of the February 2007 rating decision, the Veteran did not assert, and the evidence of record did not otherwise reasonably raise the issue of whether these disabilities were aspects of Ehlers-Danlos syndrome, which is congenital in nature, and were aggravated beyond their natural course during his active duty.  Further, the RO did not adjudicate this theory of entitlement in the February 2007 rating decision.

Since the February 2007 rating decision, VA has received evidence demonstrating diagnoses of Ehlers-Danlos syndrome, as well as opinions that this syndrome is congenital in nature and was aggravated beyond its natural course by the Veteran's active duty.  This evidence is new as it was not previously considered by VA.  This evidence is material because it pertains to and supports a previously un-adjudicated theory of entitlement.  As such, the Board finds that the evidence received since the February 2007 rating decision is both new and material.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.

Service Connection

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The evidence of record includes numerous diagnoses of Ehlers-Danlos syndrome that involve the Veteran's left knee, right ankle, left ankle, bilateral hips, back, bilateral shoulders, bilateral elbows, bilateral wrists, and right knee.  As such, the evidentiary requirement of a current diagnosis has been met with respect to each of the Veteran's nine service connection claims.  The evidence of record also establishes that Ehlers-Danlos syndrome is congenital in nature.

The VA Office of General Counsel has held that service connection may be granted for a congenital disease on the basis of in-service aggravation.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985)).  The VA General Counsel's opinion indicated that there is a distinction under the law between a congenital or developmental "disease" and a congenital or developmental "defect" for service connection purposes.  A "disease" considered by medical authorities to be of congenital, familial (or hereditary) origin by its very nature pre-exists claimants' military service, but that service connection for such diseases could be granted only if manifestations of the disease in service constituted aggravation of the condition.  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); but see VAOPGCPREC 67-90 (July 18, 1990) (finding that "service connection may be granted for hereditary diseases which either first manifest themselves during service or which pre-exist service and progress at an abnormally high rate during service.").  If the disorder is considered a congenital or hereditary "defect," service connection may be granted for disability resulting from any superimposed disease or injury.  38 C.F.R. § 3.303(c), 4.9 (2014); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).

In June 2011, the Veteran underwent a VA examination.  The examiner reviewed the Veteran's claims file and administered a clinical evaluation.  After rendering a diagnosis of Ehlers-Danlos syndrome, the examiner opined as follows:

[Ehlers-Danlos syndrome] is a genetic condition and was not caused nor aggravated by events during active military service; the [V]eteran had hypermobility joint problems prior to service as evidenced by the orthopaedic clinic notes and the history as stated by the [V]eteran today that indicate recurrent shoulder dislocations as a child, prior to service, as well as knee and ankle pain; he failed to report this at the time of his enlistment to military service; there is no evidence of aggravation of this condition during service as evidenced by the fact he was treated for a single right ankle sprain in November 2001 and a single right 

knee strain in July 2002, both of which appear to have completely resolved since there was not additional treatment for these conditions, furthermore, the [V]eteran self reported NO joint problems whatsoever on the medical history in January 2003 as he underwent separation physical prior to discharge, in fact the only problem the [V]eteran reported was that of the hammertoes that had developed during active military service.

In February 2013, the Veteran underwent another VA examination.  After the examiner reviewed the Veteran's claims file and administered a clinical evaluation, the examiner stated that she was unable to render an opinion without resorting to mere speculation.  Given that the examiner did not actually render an opinion, further consideration of the February 2013 "opinion" is not warranted.

In a March 2013 letter, J. B., PhD, ARNP, rendered the following opinion:

[The Veteran] is a 34 [year old] with the hypermobility for of [sic] Ehlers-Danlos syndrome (EDS).  We have followed him for several years for this diagnosis.  I am writing to support his application for disability.

The hypermobility form of EDS is a hereditary (genetic) connective tissue disorder characterized by recurrent dislocations, sprains, spontaneous subluxations, chronic joint pain, easy bruising, flat feet, fatigue, depression and poor sleep.  [The Veteran] has all the typical features associated with this condition.  This is a life-long condition.  Many individuals With EDS have chronic joint pain and problems sitting and standing for long periods of time.  The chronic fatigue, poor sleep and depression that is often associated with EDS impairs an individual's ability to work on a consistent basis EDS is associated with chronic, life-long pain in many instances.  The chronic pain is often very difficult to treat and manage.

There is no cure for EDS.  A gradually increasing physical exercise program including core, toning and strengthening may be helpful.  Pain medications for chronic pain, such as those used for fibromyalgia, may help.  Massage therapy, aquatherapy and acupuncture have also helped control pain.

One of the...fellows performs physical examinations for returning US military.  He has found that soldiers without EDS usually have no problems with musculoskeletal pain after a physical therapy program, but those he notes have joint hypermobility characteristic of EDS do not respond nearly as well.  There is no question that the activities of an infantryman can worsen the status of someone with the hypermobility form of Ehlers-Danlos syndrome.  However, as individuals with EDS are so variable, we do not believe we can determine a specific degree of disability.  I can say we typically advise people with EDS to stay active but not overdo their activity.

In an April 2013 opinion, J. B. A., D.O., stated that she treated the Veteran in private practice for several years before treating him for four years through VA.  Dr. A. then opined as follows:

[The Veteran] has Ehlers-Danlos Syndrome (EDS) which is a hereditary connective tissue disorder characterized by hypermobility resulting in recurrent sprains, dislocations, and spontaneous subluxations, as well as chronic joint pain, joint deterioration, flat feet, easy bruising, fatigue, depression and poor sleep.  [The Veteran] suffers from all of the above mentioned problems.

EDS is a rare condition that is not usually identified by most primary care providers due to lack of exposure.  This is most likely the reason it was not diagnosed in his pre-service physicals.  These individuals present as, in layman's terms, 'double jointed', which is not considered a defect.  Unfortunately, the hypermobility caused by this condition allow his joints to move past their normal anatomical limits, which increases their wear tear and with activity.  Activities like running, jumping, climbing, walking/hiking with heavy loads (like a full pack and weapon), and even unweighted repetitive motions, like push ups, causes increased destruction to an EDS patient's joints above and beyond what a non-EDS person's experiences.

I believe that [the Veteran's] term of service in the military has, more likely than not, contributed to, the deterioration of his joints, pain, fatigue, depression and sleep issues.  There is no cure for EDS[,] the condition is progressive.

In September 2014, J. B. submitted another opinion that supported the Veteran's claims.  Therein, J. B. indicates that little medical research has been done on Ehlers-Danlos syndrome, especially in regards to how it is affected by service in the military.  J. B. was able to locate a study concerning hyperjoint mobility concerning service members in the military of India; the study was attached to the September 2014 opinion.  After reviewing the results of the study, the J. B. opined as follows:

We usually recommend moderate exercise, avoiding activities that cause pain.  We recommend avoiding heavy lifting.  Extreme activity over stresses joints and leads to increased long term pain.  Spinal laxity appears to be more common in [patients with Ehlers-Danlos syndrome].  Wearing heavy packs is likely to increase the amount of pain over time as there is more wear on the spinal column.

Military service often includes activities that run counter to our recommendations.  It is more likely than not that his service exacerbated his condition.

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is also mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the opinion of one competent medical expert over that of another provided the reasons therefore are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

As demonstrated above, the only negative opinion of record is that of the June 2011 VA examiner.  The VA examiner's June 2011 opinion is wholly predicated on the observation that the Veteran's service treatment records did not demonstrate complaints of or treatment for joint issues (beyond a right ankle sprain and a right knee strain, which the examiner determined both resolved).  The examiner did not discuss how the rigors of the Veteran's active duty would/could have affected his Ehlers-Danlos syndrome.  Further, the examiner did not address the possibility that aggravation occurred even though the Veteran did not seek in-service treatment.  Although the examiner correctly observed the Veteran's denial of joint symptoms during his service discharge examination, the examiner did not take into consideration the Veteran's assertions as to symptoms he experienced during and since his active duty.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury, but relied on the service treatment records to provide a negative opinion); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  Specifically, the Veteran asserts that he experienced in-service symptoms, namely pain in his joints.  He stated that he did not seek in-service treatment for his pain because doing so was counter to military culture.  Moreover, the Veteran asserted that military leadership discouraged him from seeking treatment for his symptoms.  Consequently, the Board finds that these inadequacies diminish the probative value of the June 2011's VA examiner's opinion.

With respect to J. B.'s March 2013 and September 2014 opinions and Dr. A.'s April 2013 opinion, both examiners took into consideration the Veteran's assertions as to symptoms, as well the impact caused by the rigors of the Veteran's active duty.  Although neither of these opinions cited specific clinical findings demonstrating how the Veteran's Ehlers-Danlos syndrome was aggravated, both deduced that aggravation resulted from the activities the Veteran engaged during his active duty.  Their conclusions were based, in part, on a review of medical literature (regarding the military of India) and empirical studies (conducted by a research fellow), as well as familiarity with the Veteran by treating him.

For the reasons stated above, the Board is persuaded that the opinions rendered by J. B. and Dr. A. are of greater probative value that the June 2011 VA examiner's opinion.  Schoolman, 12 Vet. App. at 310-11; Evans, 12 Vet. App. at 31; Winsett, 11 Vet. App. at 424-25.  At a minimum, the Board finds that the evidence of record is in equipoise with respect to each of the Veteran's nine service connection claims.  Resolving doubt in favor of the Veteran, service connection for left knee disability; right ankle disability; left ankle disability; bilateral hip disability; back disability; bilateral shoulder disability; bilateral elbow disability; bilateral wrist disability; right knee disability, other than right knee strain, all diagnosed as Ehlers-Danlos syndrome, is warranted.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence, having been received, the claims to reopen the issues of entitlement to service connection for left knee disability, right ankle, left ankle, bilateral hip, and back are reopened.

Service connection for left knee disability, diagnosed as Ehlers-Danlos syndrome, is granted.

Service connection for right ankle disability, diagnosed as Ehlers-Danlos syndrome, is granted.

Service connection for left ankle disability, diagnosed as Ehlers-Danlos syndrome, is granted.

Service connection for bilateral hip disability, diagnosed as Ehlers-Danlos syndrome, is granted.

Service connection for back disability, diagnosed as Ehlers-Danlos syndrome, is granted.

Service connection for bilateral shoulder disability, diagnosed as Ehlers-Danlos syndrome, is granted.

Service connection for bilateral elbow disability, diagnosed as Ehlers-Danlos syndrome, is granted.

Service connection for bilateral wrist disability, diagnosed as Ehlers-Danlos syndrome, is granted.

Service connection for right knee disability, other than right knee strain, diagnosed as Ehlers-Danlos syndrome, is granted.


REMAND

Service connection for right knee disability, diagnosed as Ehlers-Danlos syndrome, was granted herein.  When the Veteran's claims file returns to the RO, the RO will then assign an initial rating to that disability.  Accordingly, the Board finds that the Veteran's claim of entitlement to a rating in excess of 10 percent for right knee strain is inextricably intertwined with RO's determination as to the appropriate initial rating to assign to the Veteran's right knee disability, diagnosed as Ehlers-Danlos syndrome.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  This is so because the RO has yet to determine to what extent the Veteran's right knee disability is attributable to his Ehlers-Danlos syndrome versus his right knee strain.  38 C.F.R. § 4.14 (2014).  As such, the Board finds that a remand for contemporaneous adjudication is required.

Accordingly, the case is remanded for the following action:

1.  The RO must first assign an appropriate initial rating to the Veteran's now service-connected right knee disability, diagnosed as Ehlers-Danlos syndrome.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim of entitlement to a rating in excess of 10 percent for right knee strain must be re-adjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


